Exhibit 15.3 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Dear Sir or Madam: Our firm was engaged as principal accountants to audit the consolidated financial statements of Nova Measuring Instruments Ltd. (the “Registrant”) until the fiscal year ended December 31, 2014. We have read the statements set forth in Item 16F of the annual report on Form 20-F of the Registrant for the year ended December 31, 2015, and are in agreement with the statements made by the Registrant contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item16F. Very truly yours, s/Brigtman Almagor Zohar & Co. Brightman Almagor Zohar & Co. A Member of Deloitte Touche Tohmatsu Tel Aviv, Israel February 29, 2016
